DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, the grenade depicted in Figs. 3a, 3b and 3c, in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Figs. 4a, 4b, 4c), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Drawings
The drawings are objected to because:
In Fig. 3a, the lead line for the flat base 6 does not lead to the flat base of the sleeve insert 2
The reference numeral 13.1 mentioned in the description for the opening of the housing 13 is not shown in the drawings.
The pressure element/spring 15 (separating means) is not shown in the drawing.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The receiving means (plastic screw connection) between the fuse head and the housing is not shown in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, “the explosive load”, lacks a proper antecedent basis.  
characterized by a sleeve insert in the housing”, is not understood.  Does the applicant intend to claim that the housing includes or comprises a sleeve insert in the housing?
In claim 1, line 3, the meaning of, “height adjustable”, is unclear because no structure to confer adjustability of the axial positioning of the blasting cap within the sleeve insert has been recited.
In claim 2, “possibly a delay line”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “possibly” are part of the claimed invention.
In claim 4, line 1, “the base of the fuse head”, lacks a proper antecedent basis.
In claim 4, line 2, “possibly on the base of the delay line”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “possibly” are part of the claimed invention.
In claim 7, lines 1-2, “a preferably cylindrical body”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  Is the applicant claiming that the sleeve insert has a cylindrical body?
In claim 11, line 2, “possibly the delay line”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “possibly” are part of the claimed invention.
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structure to confer adjustability of the axial positioning of the blasting cap within the sleeve insert (claim 1, line 3, recites, “the blasting cap is height-adjustable in the sleeve insert”, however, no structure to confer this feature has been claimed).
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEILHOL et al. (US 2003/0167953 A1).  The following rejection is made in as much as the claims can be interpreted in the light of the 112(b) rejections outlined above.
Regarding claim 1, TEILHOL et al. disclose a system (see at least Figs. 2, 5-7 and 12; paragraphs [0029] – [0042]; [0069] – [0074]), at least having a housing (grenade housing unnumbered in Fig. 12 or interpretable as 116 in Fig. 2) and an explosive (interpretable as119 in Fig. 2 or as the main explosive of the grenade that is unnumbered in Fig. 12) held therein and also having a blasting cap 113, a sleeve insert 112 in the housing 116 or interpretable as sleeve insert 116 in the grenade housing of Fig. 12, wherein the blasting cap 113 is height-adjustable in the sleeve insert 112 or 116 (see least Figs. 2, 7 & 12).
Regarding claim 2, TEILHOL et al. disclose a fuse head (Figs. 2, 7, 12); primer cap 103 and a delay line 109.
Regarding claim 3, see the receiving means in the grenade housing for the fuse head in Figs. 2, 7 and 12.
Regarding claim 4, TEILHOL et al. disclose the blasting cap 113 on the base of the delay line 109.
Regarding claim 5, in TEILHOL et al., Figs 2 7 show the sleeve insert 112 delimiting the explosive 119 or the sleeve insert 116 delimiting the main explosive of the grenade.
Regarding claim 6, see the hollow space 129 of the sleeve insert in Fig. 2.
Regarding claim 7, both the sleeve insert 116 and 112 comprise a base and an opening opposite the base (Fig. 2).
Regarding claims 10, the TEILHOL et al. sleeve insert 112, housing 116 and explosive 119 form a modular assembly (see at least Fig. 2).
Regarding claim 11, the TEILHOL et al. fuse head, primer cap 103, delay line 109 and the blasting cap 113 form a modular subassembly (see at least Fig. 2).
between the trigger lever 101 of the ignitor plug and the body of the device  – paragraph [0086]- Fig. 12) and the housing of the grenade.
Regarding claim 13, the TEILHOL et al. system is a hand grenade (Fig. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641